Case 6:17-cv-00540-CEM-GJK Document 112 Filed 10/18/18 Page 1 of 3 PageID 3087



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

  ST. PAUL FIRE & MARINE INSURANCE
  COMPANY, a foreign corporation,

         Plaintiff,

  v.                                                         CASE NO. 6:17-CV-540-ORL-41-GJK

  ROSEN MILLENNIUM, INC., d/b/a/ ROSEN
  MILLENNIUM TECHNOLOGY GROUP, a
  Florida corporation, and ROSEN HOTELS &
  RESORTS, INC., a Florida corporation,

         Defendants.

                            DEFENDANTS’ NOTICE OF APPEAL

        Notice is hereby given that Defendants, ROSEN MILLENNIUM, INC. D/B/A ROSEN

 MILLENNIUM TECHNOLOGY GROUP and ROSEN HOTELS & RESORTS, INC.

 (collectively, “Defendants”), pursuant to Fed.R.App.P. 3&4 and 28 U.S.C. §1291, hereby

 appeal to the United States Court of Appeals for the Eleventh Circuit from the Declaratory

 Judgment in a Civil Case entered October 1, 2018 (Dkt. 108), attached hereto as Exhibit “A,”

 and Order entered September 28, 2018 (Dkt. 107), attached hereto as Exhibit “B.” All orders

 and proceedings in the District Court are, therefore, properly before this Court for review.

 Barfield v. Brierton, 883 F.2d 923, 931 (11th Cir. 1989).
Case 6:17-cv-00540-CEM-GJK Document 112 Filed 10/18/18 Page 2 of 3 PageID 3088



 Dated: October 18 , 2018                   Respectfully submitted,
                                            JOHNSON, POPE, BOKOR,
                                            RUPPEL & BURNS, LLP

                                      By:    /s/ Frank R. Jakes
                                            FRANK R. JAKES
                                            Florida Bar No. 372226
                                            DARRYL R. RICHARDS
                                            Florida Bar No. 348929
                                            SunTrust Financial Centre
                                            401 E. Jackson Street, Suite 3100
                                            Tampa, FL 33602
                                            (813) 225-2500 (Telephone)
                                            (813) 223-7118 (Facsimile)
                                            FrankJ@jpfirm.com
                                            DarrylR@jpfirm.com
                                            Attorneys for Defendants


  Of Counsel:
  BARNES & THORNBURG LLP
  Scott N. Godes (pro hac vice)           Carrie M. Raver (pro hac vice)
  1717 Pennsylvania Avenue, N.W.          888 S. Harrison Street, Suite 600
  Suite 500                               Fort Wayne, IN 46802
  Washington, DC 20006                    (260) 425-4652
  (202) 289-1313                          (260) 424-8316 FAX
  (202) 289-1330 FAX                      Carrie.Raver@btlaw.com
  Scott.Godes@btlaw.com




                                      2
Case 6:17-cv-00540-CEM-GJK Document 112 Filed 10/18/18 Page 3 of 3 PageID 3089



                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing NOTICE OF

 APPEAL has been electronically filed with the Clerk of the Court by using the CM/ECF system

 this 18th day of October, 2018, which will send a notice of electronic filing to:

                               RORY E. JURMAN, ESQ.
                               STEPHEN S. CULA, ESQ.
                               Fowler White Burnett, P.A.
                               One Financial Plaza, Suite 2100
                               100 Southeast Third Avenue
                               Fort Lauderdale, FL 33394-0002
                               rjurman@fowler-white.com
                               SCula@fowler-white.com
                               Attorneys for Plaintiff



                                                     /s/ Frank R. Jakes
                                                     FRANK R. JAKES, ESQ.
                                                     Florida Bar No. 372226
                                                     Attorneys for Defendants




 4911507_1



                                                 3
